Exhibit 99.04 Southern Company EPS Earnings Analysis Year-to-Date December 2011 Cents Description 2¢ Retail Sales 60 Retail Revenue Impacts Weather Wholesale Revenues 2 Other Operating Revenues 6 Non-Fuel O&M Depreciation and Amortization Other Income & Deductions 2 Interest Expense Taxes Other Than Income Taxes Income Taxes 23¢ Total Traditional Operating Companies 4 Southern Power 1 Parent and Other Increase in Shares 20¢ Total Change in YTD EPS Notes - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-K.
